United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.J., Appellant
and
U.S. POSTAL SERVICE, PETER
STUYVESANT STATION, New York, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0339
Issued: July 18, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 15, 2015 appellant filed a timely appeal from an October 26, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employee’s Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish an employmentrelated injury on June 8, 2015 as alleged.
FACTUAL HISTORY
On June 8, 2015 appellant, then a 38-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that, on that date, a panel of a mailbox fell on her neck and wrist. She
1

5 U.S.C. § 8101 et seq.

noted that the right side of her neck was swollen and that she sustained a scratch on her left arm
and wrist. The claim form indicated that appellant saw Dr. Jeffrey Levine, a physician Boardcertified in emergency medicine, at King’s County Hospital Center. The employing
establishment checked a box indicating agreement with the statement of appellant, and noted
“[right] neck contusion.”
In a June 8, 2015 note, Dr. Levine indicated that appellant was treated in the Kings
County Hospital Emergency Medicine Department on June 8, 2015 and was excused from work
until June 11, 2015. A patient discharge report dated June 8, 2015, indicates that appellant was
treated by Dr. Levine and by Henry Desrosiers, a nurse practitioner. A diagnosis was made of
contusion of face, scalp, and neck except eyes, and she was discharged to home care. The
signature is illegible.
On July 6, 2015 appellant filed a claim for recurrence of this injury on June 15, 2015.
She claimed that when the accident first happened, she had chest pains, trouble swallowing, and
neck pain from swelling and was given medicine for pain. Appellant alleged that she suffered
the same shortness of breath, continued chest pain, trouble swallowing, and neck pain on
June 15, 2015.
Appellant was admitted to Kings County Hospital Center on June 18, 2015 and
discharged on June 20, 2015. Her admitting physician was Dr. Carina Biggs, a physician Boardcertified in surgery and surgical critical care, and discharge physician was Dr. Roby Abraham.2
No signature appears on the report. The report indicates that appellant presented nine days status
post-traumatic injury to the right neck after a large metal mailbox door fell and struck her on the
neck. The report indicated that in the emergency room appellant was found to have
hemopneumothorax on a computerized tomography scan that was treated with a chest tube. At
that time appellant refused surgery, and the staff warned her of the risks of conservative
management. The principal diagnosis was abrasion or friction burn of hip, thigh, leg, and ankle
without mention of infection.
In a June 20, 2015 attending physician’s report, Dr. Tim Schwartz, a Board-certified
surgeon with a Board-certified subspecialty in surgical critical care, noted in history that a panel
from a mailbox fell on appellant’s neck. He checked a box marked “yes” indicating that this
history was consistent with the current condition, although he noted that she likely had a
preexisting pleural condition. Dr. Schwartz diagnosed pneumothorax and found that it was
caused or aggravated by the employing establishment incident of a blunt trauma. He noted that
appellant required hospitalization from June 17 through 20, 2015, and that he inserted a chest
tube. Dr. Schwartz instructed her to refrain from heavy lifting.
In an August 11, 2015 note, Dr. Rosa Yves-Lynne Daniel found that appellant could
return to work on August 21, 2015.
By letter dated September 1, 2015, OWCP informed appellant that further evidence was
necessary to support her claim, including factual evidence as to how the incident occurred as
well as medical evidence of a diagnosed medical condition causally related to the accepted
2

The Board cannot confirm Dr. Abraham’s credentials.

2

incident. Appellant was afforded 30 days to submit this information. No further evidence was
received by OWCP.
By decision dated October 26, 2015, OWCP denied appellant’s claim as she had not
established that the incident occurred as alleged. It further denied her claim as she had not
established a diagnosed medical condition causally related to her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.4
In order to meet his or her burden of proof to establish the fact that he or she sustained an injury
in the performance of duty, an employee must submit sufficient evidence to establish that he or
she actually experienced the employment injury or exposure at the time, place, and in the manner
alleged.5
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.6 The medical evidence required to
establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7

3

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (August 2012).

5

Linda S. Jackson, 49 ECAB 486 (1998).

6

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

7

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

3

An injury does not have to be confirmed by eyewitnesses in order to establish the fact
that an employee sustained an injury in the performance of duty, but the employee’s statements
must be consistent with the surrounding facts and circumstances and his or her subsequent course
of action.8 An employee has not met his or her burden of proof in establishing the occurrence of
an injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim.9 Such circumstances as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury, and failure to
obtain medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statements in determining whether a prima facie case has been established.10 However, an
employee’s statement alleging that an injury occurred at a given time and in a given manner is of
great probative value and will stand unless refuted by strong or persuasive evidence.11
ANALYSIS
OWCP denied appellant’s claim finding that she failed to establish that the employment
incident occurred as alleged. However, the Board finds that she has established that the incident
occurred, as alleged. Appellant stated that she was injured on June 8, 2015 when a panel of a
mailbox fell on her neck and wrist. On the claim form the employing establishment indicated
their agreement with her statement as to how the incident occurred. On the same date, appellant
sought medical attention at Kings County Hospital Center and filed her claim for a traumatic
injury. The date of injury is consistent with the history stated to her various physicians. The
Board finds that appellant’s statements are consistent with the surrounding facts and
circumstances in that she promptly filed her claim on the same date as the employment incident,
that the employing establishment agreed with her statement of facts, that she sought medical
treatment on the same date, and that she consistently reported to medical personnel that she was
injured on June 8, 2015. Accordingly, appellant has established that she experienced the
employment incident of June 8, 2015.12
The Board finds, however, that the medical evidence of record is insufficient to establish
that appellant sustained a medical diagnosis causally related to the accepted employment
incident.
Dr. Levine signed a note on June 8, 2015 indicating that appellant was seen on that date
and was excused from work. However, he did not provide any explanation, medical diagnosis,
or relate the excuse to the employment incident. Similarly, Dr. Daniel also signed a work release
note, but she did not describe a medical condition nor did she discuss the employment incident.
The medical opinion necessary to establish a claim must be of reasonable medical certainty and
8

M.H., 59 ECAB 461 (2008); George W. Glavis, 5 ECAB 363, 365 (1953).

9

S.P., 59 ECAB 184 (2007).

10

Barbara R. Middleton, 56 ECAB 634 (2005).

11

O.T., Docket No. 14-1803 (issued December 29, 2014); see also Wanda F. Davenport, 32 ECAB 552,
556 (1981).
12

See G.W., Docket No. 13-1943 (issued July 29, 2014).

4

must be supported by medical rationale explaining the nature of the diagnosed condition and the
employment incident. Causal relationship is medical in nature and can be established only by
probative medical evidence.13
Appellant submitted medical reports establishing a medical diagnosis. Dr. Schwartz
submitted an attending physician’s report noting that a panel from a mailbox fell on her neck,
and diagnosed pneumothorax due to blunt trauma. This diagnosis is consistent with the hospital
records which indicate that appellant was treated for hemopneumothorax.
However,
Dr. Schwartz provided no explanation for his conclusion regarding causal relationship. A mere
conclusion without the necessary rationale explaining how and why the physician believes that
an incident caused a diagnosed condition is insufficient to meet appellant’s burden of proof.14
The Board notes that most of the hospital records do not contain a legible signature by a
physician. The note from June 8, 2015 contains a signature, but it is illegible. The hospital
reports concerning appellant’s admission from June 18 through 20, 2015 contain no legible
signature. Medical evidence from a physician assistant or a nurse practitioner does not constitute
competent medical evidence under FECA.15 As there is no valid signature, the Board cannot
determine who signed the reports and the medical credentials of the author. Therefore, these
reports are not probative or competent medical evidence because they do not contain a legible
signature of a physician.16 In addition, the hospital notes do not provide a rationalized medical
opinion explaining how a medical diagnosis was causally related to the accepted employment
incident.17
An award of compensation may not be based on surmise, conjecture, or speculation.18
Appellant did not establish that her diagnosed medical condition was causally related to the
accepted employment incident. The Board therefore finds that OWCP properly denied her claim
on the issue of medical causation, but further finds that she has proven that the incident occurred
as alleged and has resulted in a diagnosed medical condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

13

See D.I., 59 ECAB 158 (2007).

14

See G.M., Docket No.14-2057 (issued May 12, 2015).

15

5 U.S.C. § 8102(2). See also V.C., Docket No. 16-0642 (issued April 19, 2016).

16

See K.W., 59 ECAB 271 (2007) (form reports that had illegible signatures did not constitute competent medical
evidence); 5 U.S.C. § 8101(2) (defines the term physician).
17

While the June 20, 2015 hospital discharge report notes a proper history of injury and that appellant was treated
for hemopneumothorax, the diagnosis of hip, thigh, leg, and ankle injury appears inconsistent with the other
evidence of record.
18

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

5

CONCLUSION
The Board finds that appellant has met her burden of proof to establish that the incident
occurred as alleged and resulted in a medically diagnosed condition. It is further found that she
failed to meet her burden of proof to establish that she sustained an injury causally related to the
work incident on June 8, 2015, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 26, 2015 is affirmed, as modified.
Issued: July 18, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

